 JIn the Matterof ESSExWIRECORPORATIONandUNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA, LOCALNo.737CaseNo. C-10930.=Decided January 5, 1940 'ElectricWireMaufacturing Industry-CollectiveBargaining:Charges ofrefusal to bargain collectively dismissed;divergent views of Board members ;(1) (Madden)where an impasse has been reached in the negotiations betweenan employer and a union concerning the status of a contract,the employer isnot compelledby the Actto discuss substantive terms with the union; (2)(Leiserson)where an impasse which arose in negotiations between an em-ployer and a union involved a difference of opinion as to the interpretation orapplication of a contract,there was no refusal to bargain;(3) (Smith, dissent-ing)whether or not an employer is under contract with the representatives ofhis employeeshe is obligated to bargain collectively with such representativesconcerning substantive terms.Mr. Earl R. CrossandMr. Harold A. Crane fiield,for the Board.Cook, Smith, Jacobs d Beake,byMr. Sydney A. Jacobs, Mr. Walter.F. Probst,andMr. Grant L. Cook,of Detroit, Mich., for the re-spondent.Mr. I. W. Ruskin,of Detroit, Mich., andMr. Julius Emspak,ofNew York City, for the Union.Mr. Langdon West,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Electrical,.Radio and Machine Workers of America, Local No. 737, herein calledthe Union, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Seventh Region (Detroit,,Michigan), issued its complaint dated September 27, 1938, againstEssexWire Corporation, Highland Park, Michigan, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.19 N. L.R. B., No. 12.51 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDA copy of the complaint accompanied by notice of hearing was dulyserved upon the respondent and the Union.Concerning the unfair labor practices,the complaint alleged, insubstance,(1) that all employees engaged in production,maintenance,shipping,and receiving at the respondent's plant in Highland Park,Michigan,herein called the Highland Park plant,exclusive of officeand clerical employees,watchmen, timekeepers,and those engagedin a supervisory capacity,constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of the Act; thaton or about June 30, 1938,a majority of the employees in the afore-said unit had designated the Union as their collective bargainingrepresentative;that although the Union on or about April 28, 1938,had requested the respondent to bargain collectively with respect toa proposal to modify an agreement entered intoby theUnion andthe respondent on November 3, 1937,or, in the alternative,to formu-late a new agreement concerning conditions of employment, the re-spondent,on or about June 30, 1938,and thereafter,refused tobargain collectively with the Union concerning modifications of theaforesaid agreement or formulation of a new agreement;and (2)that the respondent,by the aforesaid refusal to bargain collectively,and by warnings,threats, dissemination of false reports about activ-ities of the Union, and by other acts,interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On October 3, 1938, the respondent filed its answer to the com-plaint, in which it admitted the allegations concerning the natureand scope of its business but denied the allegations of unfair laborpractices.On September 29, 1938, the said Regional Director dulynotified the respondent and the Union that the hearing had beenpostponed from October 3 to October 4, 1938.Pursuant to notice,a hearing was held from October 4 to 28, 1938,inclusive,before J. J. Fitzpatrick,the Trial Examiner duly desig-nated by the Board.The Board,the respondent,and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.During the course of the hearing on October 4, 1938, therespondent served upon counsel for the Board and filed its writtenmotion to'dismiss certain portions of the complaint.The TrialExaminer reserved his ruling on the motion.Since the respondenthas entered into the stipulation hereinafter set forth, it is not neces-sary for the Board to rule on this motion.During the course of the hearing on October 28, 1938, over theobjection of the Union, the Trial Examiner granted the motion made ESSEX WIRE CORPORATION53by counsel for the Board to strike from the complaint the allega-tions contained in paragraphs 5 and 6 1 and all references to para-graph 5 contained in paragraphs 11, 12, and 13.His ruling is herebyaffirmed.Thereupon counsel for the respondent read into the recordwithout objection the following stipulation with counsel for theBoard:Mr. Examiner, the Respondent's attorney stipulates upon therecord that the Essex Wire Corporation of Highland Park,Michigan, is a Michigan corporation engaged in the manu-facture and sale of bare and insulated wire and automotiveharnesses or assembles; that the principal raw materials usedin the production of its. wire products are copper, rubber, wire,and tin; that the value of the raw materials used during theyear ending August 31, 1938, was in excess of $500,000.00; thatapproximately sixty per cent of the raw materials used camefrom outside the State of Michigan; that the total sales interms of dollars and cents of the Highland Park plant duringthe year ending August 31, 1938, was in excess of $1,000,000.00,and approximately eighty per cent of the finished products weresold within the state. of Michigan and that the remaining twentyper cent of such products were sold and shipped to purchaserssituated outside the State of Michigan; that the Essex WireCorporation has warehouses in Chicago, St. Louis, Atlanta,Philadelphia, and Los Angeles.Respondent further stipulates that the Essex Wire Corpora-tion of Highland Park Michigan, is engaged in interstatecommerce.Respondent further stipulates that United Electrical, Radioand Machine Workers of America, Local 737, the organizationreferred to in the Complaint in this proceeding is a labor organ-ization within the meaning of Section 2, Subsection 5, of theNational Labor Relations Act, as alleged in the Complaint.The Respondent further stipulates that for the purpose ofpermitting a determination by the National Labor RelationsBoard and any court having jurisdiction of this proceeding, thaton June 30th, 1938, a majority of the employees within an appro-priate unit in the Highland Park plant of the Essex Wire Cor-poration, referred to.in the complaint herein, had designated theaforementioned United Electrical, Radio, and Machine Workersof America, Local 737, as their representative for the purpose ofcollective bargaining.These paragraphs alleged violations of Section 8 (1) of the Act.283030-41-vol. 19-5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent furtherstipulatesthat the said appropriate unitconsistedof the following employees :All production and maintenance employees engaged in theHighland Park plant of the Respondent, also including factorycheckers and working supervisors, and specifically excludingoffice and clerical employees, watchmen, timekeepers, -outsidetruck drivers,. time study employees, plant protectionmen, sal-aried employees, foremen, and assistantforemen.Respondent limits the above stipulation, however, in that noth-ing contained in the foregoing stipulation shall be taken as aconsent to the making of any finding by the Board that the Re-spondent has engaged in or is engaging in any unfair labor prac-tice as defined in the National Labor Relations- Act or to theentry or making of any order by the National Labor RelationsBoard against this Respondent.Respondent further reserves its right to be heard in argumentupon this. agreed record, to file briefs, and generally to have thebenefit of all proceedings now or hereafter usually provided forthe determination of any questions which may arise under thisagreed record and to raise and present before the National LaborRelationsBoard or any court having jurisdiction of this caseany and all arguments and contentions against the authorityof the Board to make any order upon this agreed record andas to the scope and provisions of any order which the Board maymake, including the contention that the National Labor RelationsBoard may not lawfully upon this agreed record require theRespondent to bargain with Local 737 without a new deter-mination by the Board of the representation of. Respondent'semployees.Thereafter the TrialExaminergranted, over the objection of theUnion, the motion made by counsel for the Board to strike from therecord all testimony theretofore taken in the proceeding and allexhibits received in evidence with the exception of the Board's Ex-hibits Nos. 1,2, 3, 4, 5,6, 17, 17a to 17m, inclusive,and 28.2Hisruling ishereby affirmed.The Board's Exhibit No. 17 providesas follows :By mutual agreement and with the suggestion and consentof the Trial Examiner in orderto save timein the presenting2 Exhibit No. 1 Is the complaint, Exhibit No.2 is the affidavit of service of the com-plaint,Exhibit No.3 is the notice of postponement of the hearing, Exhibit No. 4 is theaffidavit of service of notice of postponement,Exhibit No.5 is a copy of the Board'sRules and Regulations,Exhibit No.6 is the respondent's answer, Exhibit No. 17 is thestipulation of facts, Exhibits Nos. 17a to 17m, inclusive,consist of correspondencebetween the parties and a copy of the agreement entered into by the parties on Novem-ber 3, 1937, and of the contract proposed by the Union,and Exhibit No. 28 is the Board'sorder designating the Trial Examiner in this proceeding. ESSEX WIRE CORPORATION55of the issues involved in this case on the main point at issue inthe case, the UNITED ELECTRICAL, RADIO AND MA-CHINE WORKERS OF AMERICA and LOCAL 737 (herein-after sometimes referred to as the "Union"), ESSEX WIRECORPORATION (hereinafter sometimes referred to as the"Company"), and EARL R. CROSS, attorney for the NA-TIONAL LABOR RELATIONS BOARD, hereby stipulateand agree upon the following facts and consent that they maybe made a part of the record in this case with like effect as ifthe facts herein stipulated were offered in evidence by any ofthe parties to this stipulation :That following conferences and negotiations between the Com-pany and the Union, beginning on October 25, 1937, and con-tinuing thereafter from time to time up to and concluding No-vember 3, 1937, an agreement was executed and delivered betweenthe Company and the Union on November 3, 1937; the agreementbeing also executed by an Employes Committee of Local 737of said Union, the Employes Committee consisting of twenty-one (21) employes of the Company, members of said Union.The agreement was about the, date of its execution and deliverybetween the Company and the Union ratified and approved bythe employes of the Company who were members of the Union(an original copy of said agreement being identified and offeredin evidence in this case under this stipulation and hereinaftersometimes referred to as the "agreement").Article VII, Section 15, of said agreement provides as follows :"SECTION' 15. This agreement shall remain in full force andeffect until July 1, 1938, and shall continue thereafter for a periodof one year thereafter unless written notice be given either by theUnion or the Company to the other not less than 60 days prior tothe expiration of the present period or. the renewal period ofits desire to cancel this agreement. If any, such notice is givenby either party, negotiations shall begin not less than 30 daysafter the receipt of such notice by the party to whom, it isgiven."Under date of April 28, 1938, a letter addressed to Mr. A. E.Holton, Essex Wire Corporation, on the letterhead of UnitedElectrical, 'Radio & MachineWorkers of America, Local 737,signed by James Neuman,. Business Agent, was sent to the Com-pany, which letter in full stated as follows :"In compliance with Article VII, Section 15, in the contractwe have with your Company, the negotiating committee, com-posed of employes of your company, and their Union repre-sentative, do hereby request a date mutually agreed upon, at the 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDearliest possible time to negotiate a new contract between yourCompany and the Union."Under date of May 12, 1938,a letter was sent by the Companyto the Union replying to the letter of April 28th(a copy of`whichletter is being offered in evidence in this case under this stipu-lation).After the sending of the letter of May 12, 1938, a conferenceconcerning the subject matter of the letters of April 28th andMay 12th was arranged between the Company and the Unionrepresentatives,which conference was held under date of May31, 1938, at the office of Mr. Grant L. Cook, attorney for theCompany.On June 10, 1938, Mr. Canavan,the Personnel Director, helda meeting with Mr. Neuman and the Union Committee at whichtime the Union Committee advised Mr. Canavan in substance ofthe provisions and conditions that they desired to have in a newagreement.Mr. Canavan asked Mr. Neuman to present theprovisions that he suggested in writing,whichMr. Neumanwithin a few days presented in the form of a proposed contract,which contract is being offered in evidence under this stipula-tion.At the time of the meeting between Mr.Canavan and theCommittee and Mr. Neuman and the presentation of the pro-posed contract,the question later referred to in this stipulationas to whether or not the agreement of November 3, 1937, wasto be cancelled was not discussed and the question had not beenraised before except the reference made to it in the letter tothe Union dated May 12, 1938.At the meeting held on May 31,1938, and by subsequent ar-rangements, a meeting was arranged which was held at theoffices of the Company on June 30,1938, at which Executives ofthe Company,Mr. Cook, Mr. Neuman and the Shop Committeewere present.At this meeting the Executives of the Companyand Mr. Cook inquired of Mr. Neuman and the Shop Committeeas to whether or not they had intended a cancellation of theagreement by their letter of April 28th.Mr. Neuman and theShop Committee advised the Company that they did not intendto cancel the agreement by the letter of April 28, 1938.Mr. Neu-man and the Committee stated that they desired to have a meet-ing of their members to determine whether or not their member-ship desired to cancel the agreement of November 3, 1937.Mr.Neuman and the Committee stated that such a meeting would beheld.and that Mr. Neuman and the Committee would report backto the Company the results of said meeting after it had beenheld. ESSEX WIRE CORPORATION57Under date of July 8, 1938, Mr. Neuman wrote a letter to Mr.Canavan of the Company and under date of July 13, 1938, theCompany wrote a letter to Mr. Neuman replying to Mr. Neu-man's letter of July 8th.Under date of July 15, 1938, Mr. Neuman replied to the Com-pany's letter of July 13, 1938.Subsequent to the letter of July 15th conferences were heldby telephone and otherwise between Mr. Canavan and Mr.Neuman and under date of July 26th the Company wrote Mr.Neuman arranging a conference between Mr. Neuman and hisCommittee and the Company and Mr. Cook for August 2, 1938.The -meeting was held on August 2, 1938.At this time Mr.Neuman and the Committee definitely stated that the letter ofApril 28, 1938, was not intended as a cancellation and that theydid not desire to cancel the agreement, but that they did desireto make an agreement on the basis of the proposals furnished toMr. Canavan a few days after June 10, 1938, and hereinbeforein this stipulation referred to, and if a new agreement couldbe arrived at that was in the opinion of Mr. Neuman and theUnion a better agreement for the Union that they would at thattime cancel the agreement of November 3, 1937, but if not theagreement of November 3rd would not be cancelled. The Com-pany's Executives and Mr. Cook advised Mr. Neuman and hisCommittee at that time that it was their opinion that the letterof April 28, 1938, was a notice of a cancellation of the agree-ment of November 3, 1937, and if it was agreed that the agree-ment of November 3rd was cancelled that they would proceedat once to negotiate for the making of a. new agreement withthe Union.The Committee and Mr. Neuman stated that theydefinitely did not desire to cancel the agreement and the Com-pany's Executives and Mr. Cook then advised the CommitteeandMr. Neuman that notwithstanding the fact that it wastheir opinion that the letter of April 28, 1938, did cancel theagreement they were willing as a matter of compromise to agreethat it did not if that was the desire of the Union and if theletter of April 28, 1938, did not cancel the agreement of No-vember 3rd, then under the provisions of Section 15 of theagreement above referred to, the agreement of November 3,1937,,'continued in effect until July 1, 1939, and that the Com-pany did not feel that it should be required with that agree-ment in existence to negotiate a new agreement as requested bythe Union.Subsequent to August 2, 1938, and between that date andAugust 11, 1938, a conference was held at the office of Mr. Cook 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween Mr. Neuman, Mr. Ruskin, attorney for the Union, andmembers of the Committee.Mr. Cook on behalf of the Com-pany continued to take the position that he and the Companyhad taken at the meeting of August 2nd and the Union reiteratedthe position that it had taken at the meeting of August 2nd.At the termination of the meeting, Mr. Ruskin, attorney for theUnion, and the Committee advised Mr. Cook that they wouldgive further consideration to the respective contentions of theUnion and the Company on this subject and communicate withMr. Cook.Under date of August 11th, Mr. Neuman wrote Mr.Cook a letter and sent a copy of this letter to the Company. Theletter stated as follows :"The Employees of the Essex Wire Company, HighlandPark, Michigan, through its representatives, the United Electri-cal,Radio and Machine Workers of America, Local #737, here-by make an unequivocal demand upon the Essex Wire Companyto negotiate a new contract covering wages, hours, working con-ditions, etc, etc., between the Company and its employes.Wefurther demand that a date suitable to both sides be arrangedwithin five days."A refusal on your part to accede to this demand will be con-sidered by us to be a violation of Section 8, Subsection 5 of theNational Labor Relations Act."At the time of the conference on August 2nd the opinion of anattorney for the National Labor Relations Board at Detroit wasasked concerning the subject matter in dispute and after thereceipt of the letter of August 11th, Mr. Cook communicated againwith the National Labor Relations Board at Detroit and a numberof discussions were had between Mr. Cook and the National LaborRelations Board with reference to the dispute, which resulted in aletter being written by Mr. Cook to Mr. Neuman under date ofSeptember 2, 1938, and the sending of a copy to Mr. Cross, attor-ney for the National Labor Relations Board in Detroit. In thisletter, the Company, through Mr. Cook, stated its position withreference to the dispute.Under date of September 3, 1938, Mr.Morris of the Local Union wrote a letter to Mr. Cook replying toMr. Cook's letter of September 2nd.Conferences followed between Mr. Cross and Mr. Cook concern-ing the matter and under date of September 8th Mr. Cross sent aletter to Mr. Cook advising him of the Union's position.Underdate of September 14th Mr. Cook replied to Mr. Cross' letter ofSeptember 8th; conferences having been held between Mr. Crossand Mr. Cook and the National Labor Relations Board at Detroitbetween September 8th and September 14th and the letter of Sep- ESSEX WIRE-CORPORATION59tember 14th confirming understandings that had been had betweenMr. Cook and Mr. Cross.It is stipulated and agreed that- all the letters and documentsin this stipulation referred to may under this stipulation be re-ceived and accepted in evidence without objection by any of theparties joining in this stipulation.This stipulation shall not prevent any of the parties to it fromoffering additional evidence on the subject matter of the stipula-tion not inconsistent with the facts stated in the stipulation.Thereafter, the Trial Examiner denied the Union's motion to re-instate paragraphs 5 and 6 of the complaint and the testimony andexhibitswhich had been stricken from the record.His ruling ishereby affirmed.At the close of the hearing the Trial Examiner statedfor the record that by agreement of the parties the case would betransferred to the Board without the filing of an Intermediate Reportby the Trial Examiner acid- that the parties would be granted an op-portunity to file briefs and present oral argument before the Board.On November 4, 1938, the Board issued and served upon the partiesits order transferring the proceeding to the Board, directing that noTrial . Examiner's Intermediate Report be issued, directing the issu-ance of Proposed Findings of Fact, Proposed Conclusions of Law,and a Proposed Order, and granting the parties permission to fileexceptions, to request oral argument before. the Board, and to requestpermission to file briefs with the Board.On March 7, 1939, the Union filed with the Board a document inwhich it withdrew its objections to the Trial Examiner's rulings strik-ing the a-fore-mentioned paragraphs from the complaint and the afore-mentioned testimony and exhibits from the record and denying theUnion's motions to reinstate the aforesaid paragraphs of the complaintand the aforesaid testimony and exhibits.On July 8, 1939, the Board issued its Proposed Findings, ProposedConclusions of Law, and Proposed Order in the case, in which it foundthat the respondent had refused to bargain collectively with theUnion on August 2, 1938, and thereafter, and ordered the respondentto cease and desist from such practice and, affirmatively, to bargaincollectively with the Union upon request.The Proposed Findings,Proposed Conclusions of Law and Proposed Order were served on theparties who were afforded an opportunity for the filing of exceptionsand briefs and for oral argument.On July 18, 1939, the respondentfiled its exceptions to the Proposed Findings, Proposed Conclusionsof Law, and Proposed Order, and also a written motion to reopen therecord in the case to take additional evidence in order to determine theproper bargaining representatives of the respondent's employees.OnAugust 7, 1939, the Union filed an answer to the respondent's motion 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDto reopen the record.The motion is hereby denied.On August 22,1939, National Electrical & Wire Workers of America, a labor organi-zation claiming to represent a majority of the respondent's employees,filed a written motion to intervene in the case.The motion is herebydenied.On the same date oral argument was had before the Board.The respondent and the Union participated, the respondent appearingby counsel, the Union by an officer of its parent body. The Board hasconsidered the exceptions to the Proposed Findings, Proposed Con-clusions of Law, and Proposed Order, and the briefs and oral argu-ment in support thereof, and save 'as they are inconsistent with thefindings, conclusions, and order set forth below, hereby sustains them.Upon the record agreed to by the parties, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Michigan corporation with its plant at HighlandPark, Michigan, is engaged in the manufacture and sale of bare andinsulated wire and automotive harnesses and assemblies.The prin-cipal raw materials used by the respondent in the manufacture of itsproducts are copper, rubber, wire, and tin.During the year endedAugust 31, 1938, the value of raw materials used was in excess of$500,000, 60 per cent of which came from points outside the State ofMichigan.During the same year the respondent sold finished prod-ucts having a total value in excess of $1,000,000, 20 per cent of whichwere sold and shipped to purchasers located outside the State ofMichigan.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America, LocalNo. 737, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to membership, employees of therespondent at its Highland Park plant.III.THE UNFAIR LABOR PRACTICESA. The alleged refusal to bargain collectively1.The appropriate unitIn accordance with the terms of the stipulation, we find that all pro-duction and maintenance employees engaged in the respondent's High-land Park plant, including factory checkers and working supervisors,but specifically excluding office, clerical, time-study, and salaried em-ployees, watchmen, timekeepers, outside truck drivers, plant protection ESSEX WIRE CORPORATION61men, foremen, and assistant foremen, constitute a unit appropriatefor the purposes of collective bargaining, and that such unit will insureto employees of the respondent the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.2.Representation by the Union of a majority in the appropriate unitWe find that on June 30, 1938, a majority of the employees at therespondent's Highland Park plant in the aforesaid unit designated theUnion as their representative for the purposes of collective bargaining.By virtue of Section 9 (a) of the Act, therefore, the Union was theexclusive representative of all employees in the said unit for the pur-poses of collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of employment.3.The alleged refusal to bargainThe complaint alleges that on or about June 30, 1938, and at alltimes since, the respondent refused to bargain collectively with theUnion concerning either the modification of a written contract, whichhad been entered into by the respondent and the Union, or formula-tion of a new contract.The pertinent facts contained in the recordagreed upon by the parties are set forth below.On November 3, 1937, the respondent entered into a written contract,herein called the Agreement, with the Union for its members concern-ing certain conditions of employment at the respondent's plant .3On April 28, 1939, the Union sent the respondent the followingletter %In compliance with Article VII, Section 15, in the contract wehave with your Company, the negotiating committee,' composed ofemployes of your company, and their Union representative, dohereby request a date mutually agreed upon, at the earliest possibletime to negotiate a new contract between your Company and theUnion.On May 12, 1938, the respondent replied by a letter, stating in partas follows :... Your notice, in our opinion, is not in conformity with therequirement of Section 15 and no other notice having been. given8 Article VII, Section 15, of the Agreement provides as follows :This agreement shall remain in full force and effect until July 1, 1938, andshall continue thereafter for a period of one year thereafter unless written noticebe given either by the Union or the Company to the other not less than 80 daysprior to the expiration of the present period or the renewal period of its desireto cancel this agreement.If any such notice is given by either party, negotiationsshall begin not less than 30 days after the receipt of such notice by the party towhom it Is given. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDby either of us, it is our opinion, without advice of counsel, thatthe notice is not effective.However, without waiving the con-tention set out in this letter, we shall be pleased to meet with youand the, Committee sometime before the end of this month ., . .On May 31 and on June 10, 1938, representatives of the Union metwith the respondent's representatives and its attorney, Grant L. Cook,for the purpose of discussing the Union's proposals, and a few daysafter the second conference, in compliance with the request of therespondent, the Union presented its proposals in the form of 'a writtencontract.At a conference held on June 30, 1938, the respondent askedthe Union's representatives whether or not the Union's letter of April28, was intended as a notice of cancellation of the Agreement.TheUnion's representatives replied that the letter of April 28 was notintended as such, but that the Union would call a meeting of its mem-bers to determine whether or not they wished to cancel the Agreement.On July_ 8, 1939, the Union informed the respondent by letter, that itsmembers had voted not to cancel the Agreement.On July 13, 1938,the respondent, in a letter to the Union, stated that the Union's letterof July 8 did not indicate clearly the action taken at the union meeting;that if the. Union's letter of April 28 did not cancel the Agreement, itautomatically continued in force until July 1, 1939; and that, there-fore, there was no reason for negotiating another contract between therespondent and the Union.The Union in a letter to the respondenton July 15, 1938, reiterated its contention that its letter of April 28was not intended to cancel the Agreement, and stated further that itdesired to meet with the respondent to consider amending the Agree-ment or drafting a new contract.On August 2, 1938, representatives of the respondent and-of theUnion held a conference at which the Union's representatives againstated that the Agreement was not canceled by the letter of April 28,but that the Union desired to make a new agreement, and that if anew agreement could be arrived at that was in the opinion of theUnion a better agreement for the Union, the Union would at that timecancel the Agreement, but if not the Agreement would not be canceled.The respondent maintained that the Agreement had been canceled bythe letter of April 28 and offered to negotiate a new contract at onceif the Union would concede that the Agreement had been canceled.The respondent stated also that, as a compromise, it would considerthat the Agreement had not been canceled, but added that under thesecircumstances it would not be required to negotiate a new contract.On August 11, 1938, the Union in a letter to Cook, demanded that therespondent set a date on which it would meet with the Union for thepurpose of negotiating a new contract. In a letter to the Union, O63ESSEX WIRE CORPORATIONdated September 2, 1938, Cook again outlined the respondent's posi-tion and offered in behalf of the respondent to allow the Union todecide the status of the Agreement.The next day the Union inanother letter to Cook stated again that its letter of April 28, notwith-standing the reference contained therein to Section 15 of the Agree-ment,' was not a notice of cancellation but a request for modificationof the Agreement; and that the respondent was required under theAct to negotiate with the Union concerning a new contract..Early in August 1938, Cook, the respondent's attorney, began aseries of conferences with Earl R. Cross, an attorney employed in theBoard's Seventh Regional Office.The Union's representatives alsoconferred with Cross.On September 8, 1938, Cross, in a letter toCook, summarized the Union's position as outlined above.Cook, inreplying to Cross by letter on September 14, 1938, again set forth therespondent's-position and added that-if the Union would state in writ-ing that the Agreement had been cancelled by its letter of April 28,the respondent would negotiate a new contract.In essence, the respondent's position is that the Agreement wascanceled by the Union's letter of April 28; that the respondent waswilling to negotiate a new contract with the Union provided the Unionwould state in writing that the Agreement had been canceled; thatalthough the respondent thought that the Agreement had been can-celed, it had indicated its willingness to consider the Agreement asbeing in force, but that if the Agreement was in force, by virtue ofSection 15 of the Agreement, it would not be required under the Actto discuss with the Union modifications in the Agreement or the sub-stitution therefor of a new contract.The Union maintains that theAgreement was not canceled by its letter of April 28 but that underthe Act the respondent is required to discuss with it proposed amend-ments to the Agreement.Assuming without deciding that, contrary to the respondent's con-tention, the existence of a valid contract does not relieve an employerfrom his obligation to bargain collectively under the Act with respectto proposed modifications of the contract, the facts here presented donot establish a refusal to bargain.The respondent in this case tookthe position that the Agreement was no longer in force. In takingthis position, the respondent acted in good faith and without intentionto evade its obligations under the Act.The Union took the positionthat the contract was still in effect.The respondent was tinder a dutyto bargain collectively with the Union on the issue of whether or notthe Agreement remained in effect.The record discloses that respond-ent did, over the course of some months, bargain with the Union in4 See footnote3, supra. P64DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood faith upon this issue and that an impasse was eventually reached.The issue before the Board now is the narrow one of whether or notthe respondent was compelled to go further and discuss substantiveterms with the Union despite the disagreement as to the status of thecontract.Since there was no agreeement as to whether the parties were bar-gaining for a new contract or whether they were bargaining formodification of the existing contract,there was no common groundupon which further bargaining could continue.Quite different fac-tors would be involved,and entirely different considerations wouldgovern, in the different situations.Since the respondent'spositionwith respect to the contract was reasonable and was taken in goodfaith,we are unable to hold that its refusal to proceed with furtherbargaining until the fundamental legal issue was resolved consti-tuted a refusal to bargain within the meaning of Section 8 (5) ofthe Act.We, therefore,find that the respondent has not refused to bargaincollectively with the Union, within the meaning of the Act, and shalldismiss the complaint.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding,the Board makes the following :CONCLUSIONS OF LAW1.The operations of the respondent,EssexWire Corporation,HighlandPark, Michigan,occur in commerce,within themeaning ofSection 2(6) of the Act.2.United Electrical,Radio and Machine Workers of America,Local No. 737, is a labor organization within the meaning of Sec-tion 2 (5) of the Act.3.The respondent has not refused to bargain collectively withthe representatives of its employees,thereby engaging in an unfairlabor practice,within the meaning of Section 8(5) of the Act.4.The respondent has not, by a refusal to bargain collectively,interfered with, restrained,or coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act, within the meaningof Section 8 (1) ofthe Act.ORDERUpon the basisof the above findings offact and conclusions oflaw, and pursuant to Section10 (c) of theNational Labor RelationsAct, the National Labor Relations Board hereby ordersthat thocomplaint against Essex Wire Corporation,Highland Park, Mich-igan, be, andit herebyis,dismissed. ESSEXWIRE CORPORATION65MR. WILLIAM M. LEISERSON, concurring :We have here no question of a refusal to bargain collectively buta simple and typical dispute as to the meaning or application of aprovision in an existing collective bargaining agreement.The dis-puted provision is Section 15 of Article VII, reading as follows :This agreement shall remain in full force and effect untilJuly 1, 1938, and shall continue thereafter for a period of oneyear thereafter unless written notice be given either by theUnion or the Company to the other not less than 60 days priorto the expiration of the present period or the renewal period ofits desire to cancel this agreement. If any such notice is givenby either party, negotiations shall begin not less than 30 daysafter the receipt of such notice by the party to whom it isgiven.In compliance with this provision the Union addressed a letter tothe respondent requesting a conference "to negotiate a new contract;between your Company and the Union." The respondent replied asfollows :Article VII, Section 15, of our contract referred to in yourletter provides that the agreement shall remain in full forceand effect for one year after July 1, 1938, unless written noticebe given either by the Union or the Company to the other notless than sixty (60) days prior to the expiration of the presentperiod or the renewal period, of its desire tocancelthis agree-ment.Your notice, in our opinion, is not in conformity with the re-quirement of Section 15 and no other notice having been givenby either of us, it is our opinion, without advice of counsel, thatthe notice is not effective.However, without waiving the con-tention set out in this letter, we shall be pleased to meet withyou and the Committee sometime before the end of thismonth . . .Several conferences were held, and the dispute as to the meaning;of Section 15 was made plain by written communications betweenthe parties.The Union wrote to the respondent :The letter of April 28, 1938, requesting a meeting for the pur-pose of negotiating a new agreement did not imply or intend inany manner whatsoever the cancellation of the old contract.Only in the event that a new contract, more suitable in its termshad been arrived at, would the. old contract be subject to can-cellation.Mr. Cook, your legal advisor, at a meeting of June 30,1938, held on the premises of your plant, stated unequivocally 66DECISIONS OF NATIONALLABOR RELATIONS BOARDthat in his opinion the letter of April 28, 1938, '.was not a noticeof cancellation.The respondent replied :As we have previously advised you, and, as we advised Mr.Cross this morning, we are willing, notwithstanding the fact thatwe think your letter of April 28th amounted to a cancellation,to have you determine at this time whether or not it did amountto a cancellation.If you state that it was your intention thatthe notice was a cancellation, then we will begin negotiationsfor a new contract within thirty (30) days, as provided bySection 15 of the contract. If you claim it was not a cancella-tion notice, then, of course, the present contract continues untilJuly 1, 1939.. .Clearly this dispute involves a difference of opinion as to themeaning of Section 15 of the agreement. which had been duly nego-tiated by collective bargaining, was agreed upon, and signed by bothparties.With respect to this difference there was no refusal to bar-gain; the parties met and discussed the matter at a number of con-ferences.They disagreed because the union wanted to negotiate anew contract without cancelling the old one, while the employerclaimed that the old one automatically renewed itself by agreementof the parties if no notice of desire to cancel is given.Controversies of this kind, arising out of the interpretation orapplication of agreements, are more numerous than any other classof labor disputes, and to avoid them most agreements provide foradjustment of arbitration machinery. 'Congress has set up the Na-tional Railroad Adjustment Board for the determination of just suchissues in the railroad industry. (Section 3, Railway Labor Act.)Any attempt to handle such disputes about the meaning of agree-ments by.charges and complaints of unfair labor practices can onlyresult in breaking down collective bargaining and the administrationof agreements between employersand unions.It was clearly not the intention of Congress that differences as tothe interpretation or application of agreements should be treated asunfair labor practices under Section 8 of the Act. I am of theopinion, therefore, that the complaint should be dismissed.MR. EDWINS. SniiTH,dissenting :I am of the opinion that under the facts here disclosed the respond-ent refused to bargain collectively with the Union within the mean-ing of Section 8 (5) of the Act. If the Agreement was cancelledit is obvious that the respondent was under an obligation to bargaincollectively with respect to, a new agreement.On the other hand, if ESSEX WIRE CORPORATION67the Agreement remained in effect, the respondent was under an obli-gation to bargain collectively with respect to proposed modificationsof the existing contract.6The respondent contends here that a legal barrier to further bar-gaining existed by reason of the disagreement as to the status of theexisting contract; and that until this legal issue was resolved therewas no common ground upon which further bargaining could pro-ceed.The effect of the respondent's position is to condition theUnion's right of collective bargaining upon the relinquishment ofits legal rights with respect to the contract.Further, the respondent'sposition means that no collective bargaining can take place betweenthe company and the Union until settlement of the legal issue, appar-ently through what might be long and costly litigation.Such aresult is hardly consistent with the purposes of the Act that industrialdisputes be settled through collective bargaining.Finally, no prat,tical obstacle to further bargaining existed.There was nothing toprevent the respondent and the Union from attempting to agreeupon terms and conditions of employment. If in fact, agreementresulted, then the matters in dispute were solved and the purposesof the Act effectuated. If, on the other hand, no agreement couldbe reached the parties were still free to pursue whatever legal rem-edies existed under the contract.In view of all these considerations I am of the opinion that therespondent's conduct in refusing to discuss terms and conditions ofemployment with the Union constituted a refusal to bargain withinthe meaning of Section 8 (5) of the Act.6This interpretation of the statute finds specific sanction in the language of the Su-preme Court of the United States inNational Labor Relations Board v. The Sands Manu-facturing Company,306 U. S. 332, aff'g 96 F. (2d) 721 (C. C. A. 6), setting aside onother groundsMatter of The Sands Manufacturing CompanyandMechanics EducationalSociety of America,1 N. L. R. B. 546, where Mr. Justice Roberts, speaking for the Court,said :"The legislative history of the Act goes far to indicate that the purpose of thestatutewas to compel employers to bargain collectively with their employes tothe end that employment contracts binding on both parties should be made.Butwe assume that the Act imposes upon the employer the further obligation to meetand bargain with his employes'representatives respecting proposed changes of anexisting contract and also to discuss with them its interpretation, if there is anydoubt as to its meaning."